COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-049-CV



LLANO ROYALTY, LTD.
 
APPELLANT





V.





HERMAN SMITH & CO., LTD., 						APPELLEES

AND PATSY SMITH, INDIVIDUALLY 

AND AS TRUSTEE OF THE KARLA 

G. SMITH 2001 IRREVOCABLE ASSET 

TRUST AND THE VICKI SMITH WEINBERG 

2001 IRREVOCABLE ASSET TRUST
 



----------

FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Unopposed Motion To Dismiss.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal.  
See
 
Tex. R. App. P.
 42.1(a)(1), 43.2(f).







Costs of the appeal shall be paid by the party incurring the same
, for which let execution issue.  
See 
Tex. R. App. P.
 
43.4.



PER CURIAM

PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.  



DELIVERED:  May 21, 2009 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.